UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2273



ELIZABETH K. GRAY,

                                              Plaintiff - Appellant,

          versus


VIRGINIA HEALTHCARE WASTE MANAGEMENT, INCORPO-
RATED, d/b/a Sci-med Waste Systems; RICHARD
HENK; RICHARD SHIVELY; SIDNEY ALLEN CONNER,
JR.,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-99-499-7)


Submitted:   February 8, 2001          Decided:     February 13, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elizabeth K. Gray, Appellant Pro Se. Jeffery Scott Sexton, GENTRY
LOCKE RAKES & MOORE, Roanoke, Virginia; Joseph Dudley McCluskey,
Laura Graham Fox, Susan Childers North, Charles Garrison Meyer,
III, LECLAIR RYAN, P.C., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Elizabeth K. Gray appeals from a jury verdict in favor of the

Defendants on her employment discrimination complaint. We have re-

viewed the record and find no reversible error.      Accordingly, we

affirm the jury’s verdict. Gray v. Virginia Healthcare Waste Mgmt.,

No. CA-99-499-7 (W.D. Va. Aug. 30, 1999).      Gray’s motion for ap-

pointment of counsel is denied.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2